Case:18-18627-JGR Doc#:53 Filed:04/24/19 Entered:04/24/19 11:43:01 Page1 of 4

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF COLORADO

In re:

DENNIS K. OBDUSKEY,
Case No.: 18-18627-JGR
Chapter 13

Debtor.

Nem Nee ee ee Ne Se”

 

LOCAL BANKRUPTCY FORM 3015-1.2
NOTICE OF FILING AMENDED CHAPTER 13 PLAN, DEADLINE FOR FILING
OBJECTIONS THERETO, AND HEARING ON CONFIRMATION

 

 

 

PART 1: OBJECTION DEADLINE: May 30, 2019
PART 2: NOTICE:

NOTICE IS HEREBY GIVEN that the debtor(s) filed a chapter 13 plan on December 20, 2018,
at docket no. 34. A copy of the Chapter 13 Plan is attached, A hearing on confirmation of
debtor’s Chapter 13 Plan will be held on Thursday, June 13, 2019 at 10:00 a.m. in Courtroom
B, US Bankruptcy Court, US Custom House, 721 19" Street, Denver, CO 80202.

The last day to file an objection to the plan is the objection deadline stated above. Objections to
the Chapter 13 Plan must comply with L.B.R. 3015-1(c) and must clearly specify the grounds
upon which they are based, including the citation of supporting legal authority, if any. General
objections will not be considered by the court.

Parties who have complied with L.B.R. 3015-1 may appear telephonically at the confirmation
hearing. A few minutes before the hearing dial 1-888-684-8852 followed by the access code of
9369782 followed by the # sign.

Unless a written objection is filed, the Chapter 13 Plan may be confirmed without a hearing,
upon the debtor’s filing of L-_B.F. 3015-1.3, Verification of Confirmable Plan pursuant to L.B.R.
3015-1.

This notice pertains only to the Chapter 13 Plan. Creditors should also review the Notice of
Chapter 13 Case for additional information and deadlines, including those related to objecting to
dischargeability of certain debts, objecting to exemptions, and filing a proof of claim.

Respectfully submitted this 24" day of April 2019.
Law Office of Stephen H. Swift, P.C.

__/s/ Stephen H. Swift

Stephen H. Swift, Attorney No. 14766
733 East Costilla Street, Suites A&B
Colorado Springs, CO 80903

(719) 520-0164

(719) 520-0248
stephen.swift@swiftlaw.net
Case:18-18627-JGR Doc#:53 Filed:04/24/19 Entered:04/24/19 11:43:01 Page2 of 4

CERTIFICATE OF MAILING
The undersigned hereby certifies that the following documents:

1. Amended Chapter 13 Plan dated April 18, 2019:

2. Notice of Filing Chapter 13 Plan, Deadline for Filing Objections and Hearing on
Confirmation;

3. Exhibit A mailing matrix

Were served by placing the same in the U.S. Mail, first class postage pre-paid, this 24 day of
April, 2019:

Mr. Dennis K. Obduskey
604 Alpine Avenue
Pueblo, CO 81005

Clerk US Bankruptcy Court [E-filed only]
Douglas Kiel, Esq.

Chapter 13 Trustee

4725 South Monaco Street

Suite 120

Denver, CO 80237

All persons and interested parties listed on the attached Exhibit A mailing matrix.

__/s/ Stephen H. Swift
Case:18-18627-JGR Doc#:s#Ribetoatoa/19 Entered:04/24/19 11:43:01 Page3 of 4

Label Matrix for local noticing
1082-1

Case 18-18627-JGR

District of Colorado

Denver

Wed Apr 24 10:11:04 MDT 2019

Capital One NA

Attn Bankruptcy

P.O, Box 30281

Salt Lake City, UT 84130-0281

Colorado Department of Revenue
2447 North Union Blvd.
Colorado Springs, CO 80909-1107

Deer Creek Valley HOA
P.O, Box 722
Bailey, CO 80421-0722

(p) INTERNAL REVENUE SERVICE
CENTRALIZED INSOLVENCY OPERATIONS
PO BOX 7346

PHILADELPHIA PA 19101-7346

McCarthy & Holthus LLP
1770 4th Avenue
San Diego, CA 92101-2607

Dennis K. Obduskey
604 Alpine Avenue
Pueblo, CO 81005-1703

(p) PORTFOLIO RECOVERY ASSOCIATES LLC
PO BOX 41067
NORFOLK VA 23541-1067

State Collection Service
2509 South Stoughton Road
Madison, WI 53716-3314

Stephen H. Swift

733 E. Costilla St.

Ste. A&B

Colorado Springs, CO 80903-3783

Apria Healthcare Group, Inc.
Attn Bankruptcy

26220 Enterprise Court

Lake Forest, CA 92630-8405

Capitalone
15000 Capital One Dr
Richmond, VA 23238-1119

Colorado Department of Revenue
Tax Compliance Audit Division
1375 Sherman Street, Room 504
Denver, CO 80261-0001

Ilene Dell! Acqua

7100 E. Arapahoe Rd.
Ste,, 230

Centennial, CO 80112-1439

Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346

McCarthy & Holthus, LLP
7100 East Arapahoe Road, Ste. 230
Centennial, CO 80112-1439

Occupant /Tenant/Lessee
132 Wagon Tongue Road
Bailey, CO 80421-1057

Roberson Law, LLC

Attn Jane Roberson, Esq.
720 § Colorado Blvd Ste 630
Denver, CO 80246-1943

Steven Hill, Esq,

Riggs, Abney,Turpen, Orbison & Lewis PC
50 South Steele Street, Ste, 600
Denver, CO 80209-2811

Syncb/jep
Po Box 965007
Orlando, FL 32896-5007

Bank of the West
25657 Conifer Road
Conifer, CO 80433-9029

Colorado Attorney General
Ralph L. Carr Judicial Building
1300 Broadway, 10th Floor
Denver, CO 80203-2104

Deer Creek Valley HOA
81 Saddle Horn Lane
Bailey, CO 80421-1028

Discover Bank

c/o Sawaya and Rose PC
P.O, Box 1020

Denver, CO 80201-1020

Douglas B. Kiel

Chapter 13 Trustee

7100 E Belleview Ave

Ste, 300

Greenwood Village, CO 80111-1637

Midland Funding
2365 Northside Drive
San Diego, CA 92108-2709

Park County Public Trustee
P.O, Box 638
Fairplay, CO 80440-0638

Snell and Wilmer
1200 17th Street, Ste. 1900
Denver, CO 80202-5854

Steven L, Hill, Esq,

Riggs, Abney,Turpen, Orbison & Lewis PC
50 South Steele Street, Ste. 600
Denver, CO 80209-2811

Syncb/ultimate Electrn
C/o Po Box 965036
Orlando, FL 32896-0001
Case:18-18627-JGR Doc#:53 Filed:04/24/19 Entered:04/24/19 11:43:01 Paged4 of 4

Synchrony Bank US Attorney - Department of Justice US Attorney - District of Colorado
c/o PRA Receivables Management, LLC Tax Division - Western Region 1225 Lith Street, Ste, 200

PO Box 41021 Ben Franklin Station Denver, CO 80202-5534

Norfolk, VA 23541-1021 Washington, DC 20044

US Trustee Verizon Wells Fargo Home Mortgage

Byron G, Rogers Federal Building by American InfoSource as agent P.O. Box 14507

1961 Stout St. PO Box 248838 Des Moines, IA 50306-3507

Ste, 12-200 Oklahoma City, OK 73124-8838

Denver, CO 80294-6004

The preferred mailing address (p} above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C, 342(f) and Fed.R.Bank.P. 2002 (g) (4).

IRS District Director (d) Internal Revenue Service (d) Internal Revenue Service
Attn Special Procedures Attn Technical Services Advisory Group P.O, Box 21126

600 17th Street, lath Floor North 1999 Broadway MS 5021 DEN Philadelphia, PA 19114-0326
Denver, CO 80202 Denver, CO 80202-2490

Portfolio Recovery Associates
120 Corporate Blvd,, Ste, 1
Norfolk, VA 23502

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(u)Wells Fargo Bank, N.A. End of Label Matrix
Mailable recipients 35
Bypassed recipients 1
Total 36
